Citation Nr: 0932947	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-31 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.  

2.  Entitlement to an initial rating in excess of 50 percent 
disabling for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1964 through June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  May 2005 and January 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The issue of entitlement to a rating in excess of 50 percent 
disabling for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of chronic 
bronchitis.

2.  The Veteran was not treated for bronchitis or other 
breathing condition at any point during, or immediately after 
service.

3.  There is no competent medical evidence of record 
associating the Veteran's current bronchitis with any 
disability, disease, or event in service.


CONCLUSION OF LAW

Chronic bronchitis was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in August 2006 that fully 
addressed all notice elements described above, and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from January 2001 to October 2007.  The 
Veteran submitted private treatment records from Dr. OM 
dated in April 2005, and he was examined by VA (a contract 
examination conducted by QTC Medical Services) in November 
2006.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
chronic bronchitis.  The Veteran states that he has 
bronchitis and that he can not think of another source which 
caused his current condition besides his time in service. 

The Veteran's service treatment records do not reveal any 
treatment for bronchitis, a breathing condition, or other 
related condition.  There is no indication in either the 
Veteran's entrance examination or separation examination that 
he suffered from a breathing condition at that time.  The 
Veteran was present on a ship in July 1967 when ammunition in 
the fantail exploded causing a fire and the death of hundreds 
of servicemen.  The Veteran participated in the efforts to 
rescue servicemen and put out the fire.  He contends that 
exposure to the fire and smoke may have caused his current 
bronchitis.  

The Veteran was examined by a VA/QTC in November 2006.  The 
Veteran related his medical history stating he had been 
suffering from chronic bronchitis for six years.  He stated 
he had a cough and shortness of breath.  He denied having 
asthma attacks.  The Veteran said he easily contracts 
infections which require antibiotics because of the 
respiratory problem, but the infections have not required bed 
rest or treatment by a physician.  He has not experienced 
respiratory failure requiring assistance from a machine.  The 
Veteran stated he requires inhalation of anti-inflammatory 
medication and bronchodilator by inhalation intermittently.  
The functional impairment was described as shortness of 
breath with exertion.

The doctor gave the Veteran a PFT test to evaluate the 
Veteran's pulmonary status.  It was noted that the Veteran 
had moderate breathing restriction which improved after 
bronchodilator treatment.  The Veteran had intermittent 
coughing during the exam.  The Veteran was advised to follow 
up with his private doctor after the examination.

The doctor diagnosed the Veteran with chronic bronchitis.  He 
stated the Veteran had abnormal PFT results, a normal chest 
x-ray, and mild restrictions shown by the spirometry 
findings.  The Veteran's lung auscultation was clear 
bilaterally.  He did not have any complications secondary to 
pulmonary disease.

In December 2006, a psychotherapy note states that the 
Veteran had recently been diagnosed with a pulmonary 
condition and that the Veteran was frustrated and often felt 
out of control as a result of his shortness of breath and 
other breathing difficulties.

In August 2007, the Veteran stated in his notice of 
disagreement that there was no other reason for his condition 
other than being on the ship that was on fire without proper 
equipment to put the fire out which caused him to breath 
toxic smoke.  He also stated that he had not been able to 
work because of shortness of breath when in closed 
environments and during weather changes.

In light of the evidence, the Veteran is not entitled to 
service connection for chronic bronchitis.  While the Veteran 
has a current diagnosis of bronchitis, there is no indication 
he had bronchitis or other breathing condition in service or 
that his current diagnosis is related to an event or disease 
in service.  

The Veteran has a current diagnosis of chronic bronchitis.  
This alone, however, is not sufficient to justify a grant of 
service connection.  There is no indication in the Veteran's 
service treatment records that he sought treatment for any 
breathing condition or the effects of any event that may have 
caused his current bronchitis.  While the Veteran was likely 
exposed to a lot of smoke during the ship fire, the effects 
of the smoke do not appear to have been sufficient to cause 
the Veteran to seek treatment for smoke inhalation 
immediately after the fire or at any point during the 
following year when he remained in active service.  

Additionally, there are no treatment records after service 
indicating that the Veteran sought treatment for bronchitis.  
In fact, while the Veteran stated that he had bronchitis for 
six years during the November 2006 examination, there are no 
records of treatment for those years.  

Finally, there is no evidence, besides the Veteran's own 
statements, that link the Veteran's bronchitis with his 
active service.  The Veteran does not claim that he has 
suffered breathing problems continuously since service, or 
more specifically, since the ship fire.  While he is 
competent to report his symptoms, he is not able to relate 
his current symptoms to an event that occurred more than 40 
years ago.  Without further evidence linking the Veteran's 
current condition to his active service, the claim must be 
denied.

Of note, the Veteran does not indicate any treatment or 
complaints of breathing problems between separation from 
service in 1968 and his lung condition exam in 2006.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the medical evidence does not show the presence 
of a breathing condition until nearly 40 years after 
separation from service.  This is significant evidence 
against the claim.  As such, entitlement to service 
connection must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for chronic bronchitis, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic bronchitis is 
denied.


REMAND

The Veteran seeks entitlement to an initial rating in excess 
of 50 percent disabling for PTSD.  The Veteran contends that 
his condition is more severe than contemplated by a 50 
percent rating.

The Veteran was afforded a VA/QTC psychiatric examination in 
April 2005.  The Veteran submitted a statement to VA dated in 
June 2008 indicating that he is continuing to seek treatment 
for his PTSD and that his condition has gotten worse.  With 
his statement, he also submitted a letter from a clinical 
social worker detailing the current state of his condition.  
As the Veteran states that his symptoms have worsened the 
Board will remand this matter to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent, and severity of his PTSD.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43,186 (1995).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008). 
 In Bell v. Derwinski, 2 Vet. App. 611 (1992), the U.S. Court 
of Appeals for Veterans Claims held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  

The Veteran has sought regular treatment for PTSD in the 
past.  The letter submitted in June 2008 evidences that the 
Veteran has sought more recent treatment than what is 
reflected in the claims file.  The claims file does not have 
any records dated after October 2007.  As such, attempts 
should be made to obtain and associate with the claims folder 
any records of the Veteran's treatment at VA or other 
location, dated since December 2006, upon receipt of 
authorization.    

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Request that the Veteran identify the 
names, addresses and approximate dates of 
treatment, since October 2007, for any 
health care providers, VA and private, who 
may possess additional records pertinent 
to his treatment for PTSD.  The RO should 
obtain any records identified by the 
Veteran and associate these records with 
the file, provided that the Veteran 
provides any required authorization forms.

2.  After completion of the above, arrange 
for the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, and severity of his PTSD.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies should be 
performed and a GAF score should be 
provided.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


